Citation Nr: 1206604	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1985 to July 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the, Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a left eye disorder and bilateral hearing loss.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2011; a transcript of that hearing is associated with the claims file.

The  issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims file demonstrates complaints of various left eye disorders in service and findings of a visual impairment in that eye secondary to a large macular scar.  In order to obtain a medical opinion as to the etiology of the Veteran's left eye disorder, he was afforded a VA examination in July 2010.

Regrettably, having examined the Veteran and having reviewed the Veteran's claims file, the examining optometrist concluded that she could not make a determination as to the etiology of the Veteran's left eye disorder without resorting to mere speculation.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Further, during the July 2010 VA examination, the Veteran stated that during service he experienced seeing "something funny [and a] red spot in the middle of his eye."  The Board finds that the VA examiner improperly dismissed these lay statements discussing only in her findings that service treatment records demonstrated treatment for blepharitis and conjunctivitis during service and that the cause of his macular scar had never been determined.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.)  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, a VA examination is  inadequate, the Board's only recourse is to remand the case.  In this case, the Board asks that the claims file be returned to the July 2010 VA examiner, J.H., for additional findings.  If J.H. is unavailable, a new examiner is requested.

Finally, review of the service treatment records demonstrate complaints of earaches, findings of labyrinthitis and some decreased hearing loss on audiometric findings between the Veteran's June 1985 enlistment and his July 1991 separation reports of medical examination.  The Board additionally notes that the Veteran has reported that he presently experiences hearing loss.  Thus, the Veteran reports a present hearing disorder and the evidence of record shows an in-service hearing loss.  As the evidence of record indicates that the claimed disability or symptoms may be associated with the Veteran's service, and the evidence of record is presently insufficient for VA to make a decision on the claim, the Veteran must be afforded a VA audiology examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006). 



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA eye examination with, if possible, the optometrist who performed the Veteran's July 2010 VA examination.  The claims folder to include the July 2010 VA examination report, and a copy of this REMAND are to be made available for the examining physician to review.  The examining physician is to specifically address the following: 

Is it at least as likely as not, i.e., is there a 50/50 chance that any currently diagnosed left eye disorder was incurred in or aggravated by service.  Any opinion expressed must be accompanied by a complete and full written rationale based on evidence in the claims file and sound medical principles.  In offering any opinion the examiner must specifically address the Veteran's include lay assertions in addition to any and all findings from the service treatment records.  
All opinions expressed must be accompanied by a complete and full written rationale based on evidence in the claims file and sound medical principles.  

3.  The AMC/RO must also schedule the Veteran for a VA audiology examination in order to determine the nature and severity of any hearing loss found on examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The examining physician is to specifically address the following: 

Is it at least as likely as not, i.e., is there a 50/50 chance that any currently diagnosed hearing disorder was incurred in or aggravated by service.  Any opinion expressed must be accompanied by a complete and full written rationale based on evidence in the claims file and sound medical principles.  In offering any opinion the examiner must specifically address the Veteran's include lay assertions in addition to any and all findings from the service treatment records.  

4.  Thereafter, the AMC/RO must review the examination reports to ensure they are each in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5  The Veteran is to be notified that it is his  responsibility to report for any and all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  The RO must then readjudicate the remanded issues on appeal.  If any claim is not granted to the Veteran's satisfaction, the RO must issue the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



